Citation Nr: 0333571	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has established basic legal entitlement 
to Department of Veterans Affairs (VA) benefits as a child of 
the veteran.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the daughter of the veteran who served on 
active duty from August 1923 to May 1957, and who died in 
February 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Although the appellant's VA Form 9 (in the area 
provided for requesting a personal hearing) referenced an 
attached sheet, the appellate record includes no such 
document.  As there is no evidence indicating she desires a 
personal hearing in this case, the Board finds the issue has 
been properly developed for appellate review.


FINDING OF FACT

The appellant is not shown to have been permanently incapable 
of self-support due to mental or physical defect at attaining 
the age of 18 years; she is not a child for VA benefits 
purposes.


CONCLUSION OF LAW

The appellant has not met the requirements for establishing 
entitlement to VA benefits as a child of the veteran.  
38 U.S.C.A. §§ 101, 104, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.57, 3.356 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In a 
decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of American v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  It 
was noted that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the evidence necessary to substantiate her claim and, 
generally, of her responsibility for submitting pertinent 
evidence by correspondence dated in June and August 2000.  
She was specifically notified of the VCAA (albeit in relation 
to her service connection claim for the cause of the 
veteran's death) and which information she should provide and 
which information VA would attempt to obtain by 
correspondence dated in June 2001.  Although the June 2001 
notice informed her that her response was required within 60 
days, the record shows she continued to submit evidence after 
that date, and that all subsequently submitted evidence was 
accepted and adequately considered by the RO.  

The RO also advised her of the evidence necessary to 
substantiate her claim in the August 2002 statement of the 
case.  These documents adequately notified her of the 
evidence necessary to substantiate the matter on appeal and 
of the action to be taken by VA.  As she has been kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although a specific VA medical opinion was not 
obtained during the course of the appeal, the Board finds, in 
the circumstances of this case, there is no reasonable 
possibility that an opinion provided now, over 45 years after 
the fact, could substantiate this claim.

VA law provides that the term child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years or an illegitimate 
child; and is under the age of 18 years; or before reaching 
the age of 18 years, became permanently incapable of self-
support; or after reaching the age of 18 years and until 
completion of education or training, but not after reaching 
the age of 23, is pursuing a course of instruction at an 
approved educational institution.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57.

Regulations provide that the determination of whether a child 
is shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years is a question of fact for determination 
by the rating agency on the competent evidence of record in 
the individual case.  38 C.F.R. § 3.356.  In making this 
determination, the focus must be on the child's status at the 
time of his or her 18th birthday.  See Dobson v. Brown, 4 
Vet. App. 443, 445 (1993); Cumby v. West, 12 Vet. App. 363 
(1999).

Principal factors for consideration include (1) the fact that 
a claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support, (2) 
a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, (3) it should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of parents, and the like (In cases where 
the extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration and lack of employment of the child either 
prior to the delimiting age or thereafter should not be 
considered as a major factor in the determination), and (4) 
the capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or 
charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

The appellant claims, in essence, that she became permanently 
incapable of self-support before completing school at the age 
of 19 years.  Although a copy of her birth certificate was 
not provided, probative evidence (including the veteran's own 
report and copies of school records) shows she was born in 
October 1937 and that the veteran was her father.  

VA records include a September 1957 VA Form 686c, Declaration 
of Marital Status, signed by the veteran, which did not list 
the appellant as an unmarried child under the age of 21, but 
still attending school.  The veteran specifically noted he 
did not have a child of any age who was permanently helpless 
for mental or physical reasons.  In an April 1959 VA Form VB 
8-526, Veteran's Application for Compensation or Pension, the 
veteran again did not list the appellant as a child who was 
permanently helpless.

School records submitted by the appellant in support of her 
claim show she received passing grades for the 1952-53 school 
year and that she completed elementary school in March 1953.  
A copy of a March 1957 diploma shows she graduated secondary 
school.  The appellant also submitted a copy of a July 1973 
USAFSA Form 2621, Survivor Benefit Plan, in which the veteran 
claimed, in essence, that the appellant had become 
permanently incapable of self-support because of a disability 
incurred before the age of 18 years.  Records dated in May 
2002 indicate no benefits were awarded as a result of that 
claim.

A May 2000 private medical report provided diagnoses of 
hypertension, right eye cataract, arthritis, refractive 
error, and post-surgical harelip with speech defect.  No 
opinion as to the date of onset or degree of any incapacity 
as a result of these disorders was provided.  A July 2000 
hospital report noted the appellant had undergone surgical 
treatment in May 1950; however, no information as to the 
nature of the treatment was provided.

In a July 2000 affidavit in support of the claim M.M.U., the 
appellant's maternal uncle, reported that she was born with a 
harelip, cleft palate, and a speech defect, and had never 
married.  It was also noted that she completed high school in 
1957.  In a separate July 2000 affidavit N.P.S., a family 
acquaintance, stated she had known the appellant since 
approximately 1954 and that the appellant had not continued 
her education at the college level because of disabilities 
related to harelip, cleft palate, and a speech defect.  In 
her October 2002 VA Form 9 the appellant stated she was 
unable to secure employment because of her condition.

Based upon a comprehensive review of the entire record, the 
Board finds the evidence does not demonstrate the appellant 
became permanently incapable of self-support before attaining 
the age of 18 years.  She completed her education and 
graduated when she was 19, and the veteran did not consider 
her to be a helpless child at that time (as shown by 
documents submitted to the VA in September 1957 and April 
1959).  While the appellant claims she is helpless and has 
been unable to secure employment because of an unspecified 
"condition," the evidence of record indicates her claim is 
based upon disability related to harelip, cleft palate, and 
speech defect.  Although subsequently dated reports show the 
appellant, the veteran, M.M.U., and N.P.S. considered the 
appellant incapable of self-support due to the cleft palate/ 
harelip/ and speech defect, they are (were) not licensed 
medical practitioners competent to offer opinions on 
questions of medical causation or diagnosis (or, as here the 
degree of expected associated impairment).  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, these reports are considered to 
be of little probative weight.  The appellant has provided no 
competent (medical) evidence of permanent incapacity for 
self-support due to disability present prior to age 18.  It 
is noteworthy that she was able to successfully graduate from 
high school in an appropriate period of time. The Board finds 
that prior to her attaining age 18, the appellant's disorders 
were not sufficiently disabling to render her permanently 
incapable of self-support.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the appellant's 
claim.


ORDER

The appeal to establish basic legal entitlement to VA 
benefits as a child of the veteran is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



